Case 2:17-cv-00007-DAK-JCB Document 83

Thomas D. Walk, #5555

Swen R. Swenson, #12683

Eli W. McCann, #13798
KIRTON McCONKIE

Key Bank Tower

36 South State Street, Suite 1900
P.O. Box 45120

Salt Lake City, Utah 84145-0120
Telephone: (801) 328-3600
Facsimile: (801) 321-4893

twalk@kmclaw.com
sswenson@kmclaw.com

emccann@kmkclaw.com

Filed 01/04/21 PagelD.907 Page 1 of 71

Attorneys for defendant Corporation of the Presiding Bishop of The Church of Jesus Christ of

Latter-day Saints dba Deseret Industries

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH

 

KRISTINA ZEMAITIENE, individually,

Plaintiff,

Vv.

SALT LAKE COUNTY, POLICE CHIEF

JAMES WINDER, UNIFIED POLICE
DEPARTMENT OF GREATER SALT

_ LAKE, CITY OF TAYLORSVILLE
PECINCT CHIEF TRACY WYANT,
CORPORATION OF THE PRESIDING
BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS, a
Utah corporation sole, dba Deseret
Industries; POLICE OFFICERS JOEL
KNIGHTON AND DENISE
LOVENDAHL,

Defendants.

DEFENDANT CORPORATION OF
THE PRESIDING BISHOP OF THE
CHURCH OF JESUS CHRIST OF .
LATTER-DAY SAINTS’S MOTION
FOR SUMMARY JUDGMENT

Case No. 2:17-cv-00007

Judge Dale A. Kimball
Magistrate Judge Jared C. Bennett

 
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.908 Page 2 of 71

I. INTRODUCTION AND RELIEF SOUGHT

Defendant Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter-
day Saints dba Deseret Industries! (“Deseret Industries” or “Defendant”) pursuant to Federal Rule
of Civil Procedure 56(a) and DUCivR 56-1, moves for summary judgment on all of Plaintiff
Kristina Zemaitiene’s (“Plaintiff”) claims brought against Deseret Industries in the underlying
Complaint.

Plaintiff alleges violations of her federal constitutional rights, as well as several state causes
of action relative to her arrest on Deseret Industries’s property and her subsequent prosecution and
conviction after she interfered with two off-duty police officers while they attempted to arrest a
shoplifter. Plaintiff brought her various state tort claims and claims under 42 U.S.C. Section 1983
against Deseret Industries, two employees of Deseret Industries, the off-duty police officers, the
company that employed the officers, and several state agencies. All defendants apart from Deseret
Industries have since been dismissed from this case. The only Causes of Action remaining against
Deseret Industries are the Seventh (a Section 1983 claim for civil conspitacy to violate the Equal
Protection Clause of the Fourteenth Amendment), the Eighth (a Section 1983 claim for deliberately
indifferent practices and policies allegedly in violation of several Constitutional rights), and the
Seventeenth (a respondeat superior claim relative to the underlying actions of the off-duty police
officers).

The record demonstrates no genuine issue of material fact upon which Deseret Industries
may be subject to Section 1983 liability; Plaintiff's Section 1983 claims are barred, as this Court

has already determined, due to her conviction on the charges underlying her claims. Even if the

 

' Since Plaintiff filed this lawsuit, Defendant’s legal name has been changed to “The Church of Jesus Christ of
Latter-day Saints, a Utah Corporation Sole.
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.909 Page 3 of 71

claims were not barred, Plaintiff cannot demonstrate that Deseret Industries acted under the color
of state authority or that any of her complained-of injuries were a result of Deseret Industries’s
policies or procedures, sufficient to render Deseret Industries an appropriate Section 1983
defendant.

Finally, Plaintiff's respondeat superior claims must be dismissed, as the claims against each
of the individuals through which Plaintiff asserts respondeat superior have already been dismissed.
But even if Plaintiff could maintain her claims against the off-duty officers or government
agencies, all of the actions relative to her arrest and conviction were done either by independent
contractors or by entirely independent state agencies and were in no way performed under the
supervision, policies, or procedures of Deseret Industries. Accordingly, all of Plaintiff's claims
against Deseret Industries must be dismissed.

Il. BACKGROUND

Plaintiff, began working for Deseret Industries in November of 2013 as a part of Deseret
Industries’s Associate Training Program. On December 27, 2014, Joel Knighton and Denise
Lovendahl attempted to arrest a suspected shoplifter in Deseret Industries’s parking lot. Knighton
and Lovendahl were not employees of Deseret Industries but rather off-duty police officers who
were dispatched to Deseret Industries as security personnel by Off Duty Services, Inc., a third
party company with whom Deseret Industries contracts for this purpose.

Unbeknownst to Deseret Industries, Knighton and Lovendahl were in pursuit of the
suspected shoplifter when they were interrupted by Defendant, who very aggressively attempted
to stop Knighton and Lovendahl from apprehending the suspect. Knighton and Lovendahl assert
that they repeatedly informed Plaintiff that they were police officers, showing her their badges,

and demanding that she not interfere with their attempt to apprehend the suspect. Plaintiff
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.910 Page 4 of 71

reportedly refused to comply with Knighton’s and Lovendahl’s direction, charging at the officers,
yelling at them, and grabbing Lovehndahl’s arm. Because of Plaintiff's interference in the
incident, the suspect escaped to his car and drove away.

Plaintiff contends that the police officers “chest-bumped” her when she interfered with the
arrest. The officers retreated to the store to inform Deseret Industries management of the incident
that had taken place in the parking lot. Plaintiff followed them. Once inside, Knighton, Lovendahl,
and Plaintiff each attempted to explain to Deseret Industries management their version of the story.
Deseret Industries management spoke with the officers and with Plaintiff: Plaintiff states that she
told management that one of the officers sexually assaulted her during the altercation when she
chest-bumped Plaintiff.

The officers ultimately arrested Plaintiff for interfering with an arrest; they also trespassed
Plaintiff from all Deseret Industries stores. On January 2, 2015, Plaintiff sent Deseret Industries a
letter of resignation. Plaintiff was convicted after a bench trial on March 27, 2017 and was
subsequently unsuccessful on her several attempts at appeal.

Plaintiff thereafter filed her Complaint and then Amended Complaint against Deseret
Industries, Deseret Industries’s supervising employees who were at the store on the day of
Plaintiff's arrest, the arresting officers, Off-Duty Services, and some state agencies. All of the
claims in Plaintiff's Amended Complaint concern her arrest, prosecution, and conviction. This
Court has dismissed all of the claims against all of the parties apart from Deseret Industries on the
basis that they are barred due to Plaintiff’s conviction and/or that Plaintiff has otherwise failed to
state a claim that could support any of her causes of action.

Plaintiff's Seventh Cause of Action alleges a Section 1983 claim against Deseret Industries

for Civil Conspiracy to Violate the Right to Equal Protection due to Plaintiffs arrest and
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.911 Page 5 of 71

conviction, which she asserts was directed by or executed in consultation with Deseret Industries.
Plaintiffs Eighth Cause of Action alleges a Section 1983 claim against Deseret Industries and the
police officers for deliberately indifferent policies in training the officers, which she alleges
resulted in her arrest and conviction in violation of the F irst, Fourth, Fifth, and Fourteenth
Amendments. Plaintiff further alleges, through the theory of respondeat superior, liability against
Deseret Industries for the actions of former Defendants Knighton, Lovendahl, Ricks, and Perry in
her Seventeenth Cause of Action, again all based on the actions around her arrest and conviction,
Ii. STATEMENT OF UNDISPUTED MATERIAL FACTS
1. Defendant is a private humanitarian organization and a dba of The Church of Jesus
Christ of Latter-day Saints, a Utah corporation sole.
2. In 2014 Plaintiff was working for Deseret Industries in its Sandy retail store as a
part of its Associate Training Program (“Program”). See Amended Complaint § 29.
3. During Plaintiff's employment with Deseret Industries, Deseret Industries retained
Off Duty Services, Inc. (“Off Duty”) as an independent contractor to provide security services for
Deseret Industries’s Sandy store. See Affidavit of Charles Horton included as Exhibit A at q 3;

Affidavit of Mary Montalbo included as Exhibit B at 3.

4, Off Duty employs security guards to provide security services for its clients. See
Exhibit A at 9§ 3-4.
5. Joel Knighton and Denise Lovendahl were employees of Off Duty in and around

2014 and they were on occasion assigned by Off Duty to provide undercover security for Deseret

Industries’s Sandy store. See Exhibit A at § 6; Exhibit B at 6.
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.912 Page 6 of 71

6. While at Deseret Industries’s Sandy store, Knighton and Lovendhal did not act
under any policies or supervision of Deseret Industries or Deseret Industries’s employees. See
Exhibit A generally; Exhibit B generally.

7. Deseret Industries had no control or supervisory authority over the means or
methods of Knighton and Lovendhal’s work on or near Deseret Industries’s property. See Exhibit
A generally; Exhibit B generally.

8. On December 27, 2014, Plaintiff was in the parking lot of the Sandy store when she
saw Knighton or Lovendahl attempting to apprehend a suspected shoplifter. See Amended
Complaint § 27.

9. Knighton and Lovendahl were in pursuit of the suspected shoplifter when Plaintiff
saw them. See Statement of Denise Ikemiyashiro* included as Exhibit C.

10. Plaintiff approached the officers and very aggressively attempted to intervene and
stop the arrest. See Exhibit C

11. | Knighton and Lovendahl assert that they repeatedly informed Plaintiff that they
were police officers, showing her their badges, and demanding that she not interfere with their
attempt to apprehend the suspect. See Exhibit C.

12. Plaintiff refused to comply with Knighton’s and Lovendahl’s direction, charging
the officers, yelling at them, and grabbing Lovendahl’s arm. See Exhibit C.

13. Because of Plaintiff's interference in the incident, the suspect escaped to his car
and drove away. See Exhibit C.

14. Plaintiff contends that the police officers “chest-bumped” her when she interfered

with the arrest. See Amended Complaint 4 36.

 

* Denise Lovendahl’s surname at the time she issued this statement was Ikemiyashiro.
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.913 Page 7 of 71

15. The officers retreated to the store to inform Deseret Industries management of the
incident that had taken place in the parking lot. See Amended Complaint {J 37-39.

16. Plaintiff followed the officers into the store. See Amended Complaint § 38.

17. Once inside, Knighton, Lovendahl, and Plaintiff each attempted to explain to
Deseret Industries management their version of the story. See Amended Complaint 47 40-41.

18. Deseret Industries management spoke with the officers and with Plaintiff; Plaintiff
states that she told management that one of the officers sexually assaulted her during the altercation
when she chest-bumped Plaintiff. See Amended Complaint 4 44.

19. The officers ultimately arrested Plaintiff for interfering with the attempted arrest in
the parking lot; they also trespassed Plaintiff from all Deseret Industries stores. See Amended
Complaint JJ 45-48.

20. On January 2, 2015, Plaintiff sent Deseret Industries a letter of resignation from her
position as a Deseret Industries Associate. See Exhibit D.

21. Deseret Industries did not direct Knighton or Lovendahl to arrest or pursue charges
against Plaintiff, and Defendant had no authority to do so anyway. See Exhibit B at 99 5, 13;
Exhibit A at 7 5.

22. Deseret Industries did not direct Knighton or Lovendahl to trespass Plaintiff from
the property. See Exhibit B at § 13.

23. Deseret Industries had no interaction with Knighton, Lovendahl, the prosecutor’s

office, or the police department regarding the pursuit of criminal charges against Plaintiff. See

Exhibit B, § 13.
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.914 Page 8 of 71

24. Knighton and Lovendahl were acting under the scope of their employment with Off
Duty Services, Inc. during the alleged incident subject of Plaintiff's Amended Complaint. See
Exhibit A generally; Exhibit B generally.

25. Knighton and Lovendhal have never been employees of Deseret Industries. See
Exhibit B, § 11.

26. Deseret Industries did not pay the salaries of Knighton and Lovendahl; rather,
Deseret Industries paid a contract fee to Off Duty Services, Inc. who then provided security
services to Deseret Industries. See Exhibit B, § 6; Exhibit A at § 8.

27. Deseret Industries had no authority to hire or fire Knighton or Lovendahl or any
other Off Duty Services, Inc. employee. See Exhibit A at J 9; Exhibit B at q 5.

28. Deseret Industries did not supply Knighton or Lovendahl with any supplies to aide
them in completing their work. See Exhibit B at § 8.

29. Deseret Industries was unaware of Knighton or Lovendahl’s interaction with
Plaintiff until Knighton, Lovendahl, and Plaintiff reported the incident described in Plaintiff's
Amended Complaint. See Amended Complaint {J 40-43.

30. Plaintiff was convicted for her interference with an arrest in the Sandy Justice Court
on May 4, 2016. See Zemaitiene Sandy Justice Court Docket, attached as Exhibit E.

31. Following a de novo trial on the same charges, Plaintiff was convicted again in
Third District Court on March 27, 2017. See Zemaitiene Third District Court Docket, attached as
Exhibit F.

32. All of the other defendants Plaintiff named in her Amended Complaint moved to
dismiss the claims against them on the bases that Plaintiffs claims were barred under Heck y.

Humphrey, 512 U.S. 477 (1994) due to her conviction on the charges underlying her arrest and
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.915 Page 9 of 71

because Plaintiff failed to adequately state any claims under Section 1983 or otherwise; the Court
has granted each of these Motions, finding that Plaintiff's claims related to her arrest and
conviction are barred and that Plaintiff has otherwise failed to state any claims relative to the same.
See dkt at 63, 79, 80.

IV. ARGUMENT

Deseret Industries brings this Motion for Summary Judgment pursuant to Rule 56 of the
Federal Rules of Civil Procedure. Summary judgment must be granted to the moving party when
the record shows “that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(A); see also Jones v. Salt Lake County, 503
F.3d 1147, 1152-53 (10th Cir. 2007). Defendant has the initial burden to establish the absence of
material fact to support the non-moving party’s claims. Jensen v. Kimble, 1 F.3d 1073, 1076 (10th
Cir. 1993 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). In doing so, Deseret
Industries may cite to materials in the record, including affidavits, that establish that no genuine
issue of material fact exists upon which Plaintiff can prevail on her claims. Fed. R. Civ. P.
56(c)(1)(A}(B).

Once Deseret Industries’s burden is met, the burden shifts to Plaintiff to demonstrate a
genuine issue of material fact. Celotex Corp., 477 U.S. at 324. In responding to the Motion,
Plaintiff may not rely on the bare allegations from her Amended Complaint, but rather must
“designate specific facts showing there is a genuine issue for trial.” Id (citation and internal
quotation marks omitted). If Plaintiff fails to meet her burden as to one element of a claim,
summary judgment is appropriate on the claim. Jd. at 323.

Plaintiff alleges two Causes of Action (the Seventh and Eighth) against Deseret Industries

under Section 1983 relative to the off-duty police officers’ decision to arrest Plaintiff and the
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.916 Page 10 of 71

government’s determination to charge Plaintiff for interfering with an arrest. Plaintiff also asserts
state respondeat superior liability through her Seventeenth Cause of Action against Deseret
Industries for each of the other Section 1983 and state causes of action against the police officers
and two Deseret Industries employees listed in her Amended Complaint.

The Section 1983 claims against Deseret Industries should be dismissed; these identical
claims have already been dismissed as they were alleged against the other defendants in this case,
because they are barred due to Plaintiffs conviction on the charges from her arrest. Additionally,
Deseret Industries is not a proper Section 1983 defendant as it is not a state actor and the record
does not demonstrate Plaintiff's arrest or conviction were the result of any policies or procedures
of Deseret Industries. Further, where all of the Causes of Action against the individuals through
which Plaintiff asserts her respondeat superior claims have been dismissed, the respondeat superior
claims against Deseret Industries should similarly be dismissed. Finally, even if Plaintiff's claims
were not barred due to her conviction and even if Plaintiff had sufficiently stated any claim based
on her arrest and conviction, all of the relevant complained-of actions were performed by
independent contractors of Deseret Industries or entirely independent state actors, not by
employees of Deseret Industries or by anyone acting under Deseret Industries’s supervision,
control, policies, or procedures.

A. Plaintiff's Seventh and Eighth Causes of Action against Deseret Industries should
be dismissed because they are barred by Heck v. Humphrey.

Plaintiffs Seventh and Eighth Causes of Action are deficient as a matter of law because
they are barred under Heck v. Humphrey, 512 U.S. 477 (1994). In that case, the U.S. Supreme
Court held that a plaintiff who has been convicted of a crime is prohibited from recovering
damages under Section 1983 for the arrest and prosecution of that crime “if a favorable judgment

would necessarily imply the invalidity of his conviction unless the conviction has been

10
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.917 Page 11 of 71

invalidated.” Williams v. Weber Cty., 562 F. App’x 621, 622 (10th Cir. 2014) (discussing the
holding of Heck). As this Court has already acknowledged in granting the other Defendants’
Motions to Dismiss, a favorable judgment on Plaintiff's Seventh or Eighth Causes of Action would
necessarily imply the invalidity of her convictions and, here, those convictions have not been
invalidated. In fact, they have been twice affirmed. Plaintiff was convicted of interference with an
arrest in the Sandy Justice Court on May 4, 2016. See Statement of Facts at § 30. Plaintiff was
again convicted of the same charges following a de novo trial in the Third District Court on March
27, 2017. See Statement of Facts at { 31.

Plaintiff has routinely asserted throughout her various actions before the federal courts that
her arrest and conviction were improper and therefore should be disregarded by the Court in
reviewing her civil claims. A belief that a conviction is “null and:void” does not preclude the
application of Heck to this case. The Heck court held that:

[I]n order to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination,

or called into question by a federal court's issuance of a writ of habeas corpus.

Heck v. Humphrey, 512 U.S. 477, 487 (1994) (emphasis added). The Supreme Court contemplated
that a Section 1983 plaintiff may try to argue that the conviction or sentence should be reversed
but clarified that unless and until the underlying conviction or sentence is invalidated, the Section
1983 claim is not cognizable. Jd. (“A claim for damages bearing that relationship to a conviction

or sentence that has not been so invalidated is not cognizable under § 1983.”). Accordingly, as this

Court already determined, Plaintiff's Seventh and Eighth Causes of Action should be dismissed.

1]
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.918 Page 12 of 71

B. Plaintiff's Section 1983 claims against Deseret Industries should be dismissed
because Deseret Industries is not a state actor, nor is it responsible for any of the
actions of any state actor referenced in Plaintiff’s Amended Complaint.

Even if Plaintiff's Section 1983 claims were not barred by Heck, to whatever extent
Plaintiff alleges Section 1983 liability directly against Defendant (other than through respondeat
superior), Deseret Industries was not a state actor and none of the alleged actions were conducted
pursuant to Deseret Industries’s policy, procedure, or direction. Accordingly, her claims should
be dismissed.

1. Deseret Industries is not a state actor.

While Deseret Industries ardently disputes any contention, no matter how broad, that it in
any way violated any of Plaintiff's Constitutional or statutory rights, it notes at this time that a
Section 1983 claim cannot succeed against it because Deseret Industries is not a state actor as
would be required in order to bring a proper Section 1983 claim against it.

42 U.S.C. § 1983 provides a cause of action to plaintiffs for federal Constitutional or
statutory violations of rights committed by any “person” acting “under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory.” An organization or entity may
be considered a “person” under Section 1983, but only for its unconstitutional or illegal policies,
not for the actions of individuals. Monell v. Dept. of Soc. Sves., 436 U.S. 658, 707-08 (1978).
“[T]he only proper defendants in a section 1983 claim are those who represent [the state] in some
capacity, whether they act in accordance with their authority or misuse it.” Gallaher v. Neil Young
Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995) (citations and internal quotation marks
omitted).

Importantly, the Tenth Circuit has declined to consider merchants to be “state actors” for

Section 1983 purposes even when the merchant’s security guards apprehended suspects of a crime,

12
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.919 Page 13 of 71

the merchant made a citizen’s arrest, and the merchant coordinated efforts with state police officers
to respond to activity taking place on the merchant’s property. See Jones v. Wal-Mart Stores, Inc.,
1995 WL 387887 (10th Cir. 1994) (wherein the store was not considered a state actor for Section
1983 purposes even though one of its security guards who detained a suspected shoplifter was an
off-duty police officer).

Here, Deseret Industries is a private entity, not a state actor. See Statement of Facts at q 1.
Knighton and Lovendahl were independent contractor security personnel providing services to
Deseret Industries. See Statement of Facts at J 3-7, 21-29. As discussed at length in Part C,
Deseret Industries did not direct the actions of Knighton and Lovendahl, nor did Deseret Industries
take on the role ofa state actor in any way. See id. Unlike the merchant in Jones, Deseret Industries
did not even make a citizen’s arrest of Plaintiff or contact the police relative to the incident. Jd.
Rather, by Plaintiff's own account, as detailed in her Amended Complaint, (1) an incident occurred
on Deseret Industries’s property between Plaintiff, Knighton, and Lovendahl, (2) the three reported
this incident to Deseret Industries, and (3) Knighton and Lovendahl independently determined to
arrest Plaintiff and pursue charges relative to the incident. See Statement of Facts at { 8-19. Inno
way did Deseret Industries assume the role of a state actor, and accordingly, Plaintiff cannot
maintain any Section 1983 actions against Deseret Industries.

2. None of the actions complained of in Plaintiff’s Amended Complaint were
committed under any policy, procedure, or direction of Deseret Industries.

As discussed in Part C, the actions subject of Plaintiff's Amended Complaint relative to
the detention and prosecution of Plaintiff were performed by independent contractors and entirely
separate state agencies, not under any policy, procedure, or direction of Deseret Industries.
Plaintiffs claims under Section 1983 alleging constitutional violations through Deseret

Industries’s policies, procedures, training, and supervision cannot stand if the acts that gave rise to

13
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.920 Page 14 of 71

the alleged violations cannot be traced to Deseret Industries’s policies, procedures, training, and
supervision. See Monell v. Dept. of Soc. Sves., 436 U.S. 658, 707-08 (1978). As articulated
throughout this Memorandum, there is simply no dispute of material fact under which a reasonable
jury could find such a connection and impose Section 1983 liability. Accordingly, Plaintiff's
Seventh and Eighth Causes of Action against Deseret Industries must be dismissed.

C, Plaintiffs respondeat superior claim against Deseret Industries must fail where
all of her underlying claims against the relevant actors have already failed and
where the actions pertaining to her arrest, prosecution, and conviction were
performed solely by independent contractors of Deseret Industries.

Through her Seventeenth Cause of Action, Plaintiff alleges that Deseret Industries is liable
under the doctrine of respondeat superior for the conduct of Knighton, Lovendahl, Ricks, and Perry
as she describes the same in her Amended Complaint. See Amended Complaint at {§ 200-04.
Notably, this Court has already dismissed all of the claims against these individuals because
Plaintiffs claims are barred or fail as a matter of law. See Statement of Facts at {| 37. In asserting
respondeat superior, Plaintiff alleges no other action or conduct other than the same set of facts
concerning her arrest and conviction that failed to support the rest of her claims in her Amended
Complaint. Accordingly, dismissal of Plaintiff’; Seventeenth Cause of Action is proper.

Further, even if Plaintiff could properly maintain any claim relative to her arrest and
conviction, the record demonstrates that all of the relevant actions were conducted solely by
independent contractors through whom Deseret Industries could not be liable as a matter of law
under the doctrine of respondeat superior. That is, Plaintiff fails to demonstrate that the actions
surrounding her arrest and conviction were taken or directed by anyone other than Knighton,
Lovenedahl, or other state actors, none of whom have ever been employees of Deseret Industries.

“Generally, an employer is not liable to third persons for the torts of an independent

contractor.” Price v. Smith’s Food and Drug Centers, Inc., 2011 UT App 66, § 26 (citing Magana

14
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.921 Page 15 of 71

v. Dave Roth Constr., 2009 UT 45, 4 22). Utah recognizes an exception to this rule, namely “the
employer of a contractor remains liable for the contractor’s actions when the employer participates
in or controls the manner in which the contractor’s work is performed.” Magana, 2009 UT 45 at
{23 (citation, brackets, and internal quotation marks omitted). “This exception to the general non-
liability rule is called the retained control doctrine, and it is applied narrowly in unique
circumstances where an employer of an independent contractor exercises enough control over the
contracted work to give rise to a limited duty of care.” Jd. (citation, brackets, and internal quotation
marks omitted) (emphasis in Magana).

To determine whether an employer exercised sufficient control to meet this exception, Utah
courts apply the “active participation standard.” Id. at § 24. “Under that standard, an employer
has a duty to ensure the safety of its contractor’s work where the employer actively participates in
the contractor’s work” by “direct[ing] that the contracted work be done by use of a certain mode
or otherwise interfer[ing] with the means and methods by which the work is to be accomplished.”
id. (citations and internal quotation marks omitted). “In contrast, an employer does not actively
participate in an activity when the employer merely exercises a general right to order the work
stopped or resumed, to inspect its progress or to receive reports, to make suggestions or
recommendations which need not necessarily be followed, or to prescribe alterations and
deviations.” /d. (citations and internal quotation marks omitted).

Using the above-described standard, the Utah Court of Appeals considered claims a patron
of a bar brought against the bar owner relative to a physical altercation the patron had with the
bar’s security guards. Castellanos v. Tommy John, LLC, 2014 UT App 48. The security guards
were not employees of the bar, but rather employees of a company that had contracted with the

bar to provide security services. Id. at § 2. The court determined that the security guards were

15
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.922 Page 16 of 71

independent contractors and accordingly, the bar or bar owner could not be found liable for their
actions under a theory of respondeat superior. Jd. at { 45. Important to the court’s holding was
that “[t]he parties agree[d] that [the bar] did not provide any guidance or training to, or impose any
rules or regulations controlling the actions of” the security guards. Jd. at q 2.

In determining whether the bar had actively participated in the work of the security guards,
the Castellanos court noted that “[a]n employer that merely exercises control over the desired
result of the contractor’s work will not be held to have actively participated” and “active
participation is insufficient unless it relates to the injury-causing aspect of the work.” Id. at 4 9
(citation and internal quotation marks omitted). The court found inadequate the plaintiff's
argument that the bar had demonstrated sufficient control by interacting with the security guards,
by helping direct the police to the plaintiffs, and by banning plaintiff from the establishment
because these actions did “not relate to the injury-causing aspects of the work.” Jd. at qe

Knighton and Lovendahl were independent contractors, employed by Off Duty Services,
Inc., and provided to Deseret Industries to perform general security services. See Statement of
Facts at {| 3-7, 21-29. Like the relationship in Castellanos, Deseret Industries did not direct the
activities of Knighton and Lovendahl. See id. Deseret Industries was not even aware of the alleged
incident in the parking lot between Plaintiff and Knighton and Lovendahl until those actors
reported the incident to Deseret Industries. See Statement of Facts at 4 15-18. Deseret Industries
had no authority to direct Knighton and Lovendahl’s work. See Statement of Facts at 44 21-29.
Deseret Industries did not instruct Knighton and Lovendahl to arrest Plaintiff. See Statement of

Facts at { 21. Both Deseret Industries and the employer of Knighton and Lovendahl, Off Duty

 

> The Plaintiff in Castellanos additionally sought an exception to the rule that employers are not liable for the actions
of their independent contractors by arguing the “inherently dangerous work doctrine,” which holds that employers
may be liable for inherently danger work performed by their contractors. Castellanos, 2014 UT App 48 at § 16. The
court dismissed this, however, noting that “the provision of security services is not inherently dangerous.” Id. at J 22.

16
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.923 Page 17 of 71

Services, Inc., agree that Deseret Industries had no control over the way in which Knighton and
Lovendahl completed their work. See Statement of Facts at §] 3-7, 21-29.

Simply, all of Plaintiff's allegations that she was harmed are based in her contention that
she was improperly arrested, charged, and convicted of a crime. None of these factual allegations
have survived this Court’s review, sufficient to support any legal claims against the individuals
who supposedly committed the acts alleged in Plaintiff's Amended Complaint. Even still, the
altercation in the parking lot and the decision to arrest, charge, and seek a conviction of Plaintiff
for interfering with an arrest involved only independent contractors of Deseret Industries. Even if
the undisputed facts could support any legal claims regarding Knighton’s or Lovendahl’s actions,
Deseret Industries would not be liable for the same under any state respondeat superior claim.
Accordingly, all claims brought through this theory must be dismissed against Deseret Industries.

V. CONCLUSION

For the foregoing reasons, Deseret Industries asks that this Court grant its Motion for
Summary Judgment and dismiss all of Plaintiff's remaining claims against Deseret Industries.
Because these are the final and only claims still alive in this action, the Court should dismiss
Plaintiff's Amended Complaint and close this case.

DATED this 4th day of January, 2021.

/s/ Eli W. McCann

Thomas D. Walk

Swen R. Swenson

Eli W. McCann

Attorneys for Defendant, Deseret Industries

17
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.924 Page 18 of 71

Thomas D. Walk, #5555

Swen R. Swenson, #12683

Eli W. McCann, #13798
KIRTON McCONKIE

Key Bank Tower

36 South State Street, Suite 1900
P.O. Box 45120

Salt Lake City, Utah 84145-0120
Telephone: (801) 328-3600
Facsimile: (801) 321-4893

twalk@kmclaw.com
sswenson@kmclaw.com

emccann@kmkclaw.com

Attorneys for defendant Corporation of the Presiding Bishop of The Church of Jesus Christ of
Latter-day Saints dba Deseret Industries

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH

 

KRISTINA ZEMAITIENE, individually, : CERTIFICATE OF SERVICE:
: DEFENDANT CORPORATION OF
Plaintiff, : THE PRESIDING BISHOP OF THE
: CHURCH OF JESUS CHRIST OF
v. : LATTER-DAY SAINTS’S MOTION
: FOR SUMMARY JUDGMENT
SALT LAKE COUNTY, POLICE CHIEF
JAMES WINDER, UNIFIED POLICE

DEPARTMENT OF GREATER SALT ; Case No. 2:17-cv-00007
LAKE, CITY OF TAYLORSVILLE :

PECINCT CHIEF TRACY WYANT, : Judge Dale A. Kimball
CORPORATION OF THE PRESIDING : Magistrate Judge Jared C. Bennett

BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS, a
Utah corporation sole, dba Deseret
Industries; POLICE OFFICERS JOEL
KNIGHTON AND DENISE
LOVENDAHL,

Defendants.

 

18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.925 Page 19 of 71

Thereby certify that on the 4" day of January, 2021, I cause a true and correct copy of the
foregoing DEFENDANT CORPORATION OF THE PRESIDING BISHOP OF THE
CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’S MOTION FOR
SUMMARY JUDGMENT to be emailed and mailed, postage prepaid to the following:

Kristina Zemaitiene
PO Box 213
Sandy, Utah 84091

eurokriste@yahoo.com

/s/ Brianne Fallis

19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.926 Page 20 of 71

EXHIBIT A
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.927 Page 21 of 71

Thomas D. Walk, #5555

Swen R. Swenson, #12683

Eli W. McCann, #13798
KIRTON McCONKIE

Key Bank Tower

36 South State Street, Suite 1900
Salt Lake City, Utah 84111
Telephone: (801) 328-3600
Facsimile: (801) 321-4893

twalk@kmclaw.com

sswenson@kmclaw.com
emccamn@kmkclaw.com

Attorneys for defendants Corporation of the Presiding Bishop of The Church of Jesus Christ of
Latter-day Saints, dba Deseret Industries

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH

 

KRISTINA ZEMAITIENE, individually, : AFFIDAVIT OF CHARLES

: HORTON

Plaintiff,
Case No. 2:17-CV-0007-DAK

Vv.
4 Judge Dale A. Kimball
SALT LAKE COUNTY; JAMES WINDER, :
Police Chief; UNIFIED POLICE :
DEPARTMENT OF GREATER SALT
LAKE; TAYLORSVILLE CITY; TRACY
WYANT, Taylorsville Precinct Chief:
CORPORATION OF THE PRESIDING
BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS dba
Deseret Industries; JOEL KNIGHTON,
Police Officer; and DENISE LOVENDAHL,
Police Officer;

Defendants.

 

4838-9929.6325
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.928 Page 22 of 71

1. My name is Charles Horton. I am over 18 years of age and I am competent to testify in all
respects. I have personal knowledge regarding the matters stated in this Affidavit. If
called to testify, I could and would testify consistently with the statements in this
Affidavit.

2. Tam currently the Vice President of Operations for Off Duty Services, Inc. I have been
employed with Off Duty Services since 2007.

3. Off Duty Services, Inc. has contracted with Deseret Industries to provide security
services for Deseret Industries’ stores since 2010.

4. Off Duty Services employs and pays the security personnel that it assigns to Deseret
Industries’ stores,

5. Deseret Industries has no supervisory control over any security personal employed by Off
Duty Services.

6. The Off Duty Services officers subject of the Zemaitiene v. Salt Lake County, et al.
(Case: 2:17-cv-00007) lawsuit, Joel Knighton and Denise Lovendahl, were providing
services relative to that Complaint as Off Duty Services employees.

7. Joel Knighton and Denise Lovendahl were provided by Off Duty Services to Deseret
Industries as independent contractors under an agreement between Deseret Industries and
Off Duty Services.

8. Deseret Industries does not pay the salaries of Joel Knighton, Denise Lovendahl, or any
other Off Duty Services security personnel; rather, Deseret Industries only pays Off Duty
Services, who in turn is responsible for the salaries of its employees.

9. Deseret Industries has no say in the hiring, termination, or supervision of any of the

security personnel Off Duty Services provides to Deseret Industries.
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.929 Page 23 of 71

10. Deseret Industries does not request specific security personnel; rather, Deseret Industries
makes a request for security and Off Duty Services assigns its employees to fill the

request.

DATED this 13 day of Arare_, 2017,

  

 

CHARLES HORTON
Affiant

Subscribed and Sworn to before me, a Notary Public, on this ie" day of ht LL » 2017 by

 

 

CHARLES HORTON.
_ |
add C. — nS
' NOTARY PUBLIC — State of TEKES
SEAL
My commission Expires: ata moe tatoos at
ission #: BLL JACKIE SIMS

My commission #: ACKIE SIMS

STATE OF TEXAS

My Comm. Expires 07-24-2018

 

 

 

 
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.930 Page 24 of 71

EXHIBIT B
Case 2:17-cv-00007-DAK-JCB Document 83

Thomas D. Walk, #5555

Swen R. Swenson, #12683

Eli W, McCann, #13798
KIRTON McCONKIE

Key Bank Tower

36 South State Street, Suite 1900
Salt Lake City, Utah 84111
Telephone: (801) 328-3600
Facsimile: (801) 321-4893

twalk@kmclaw.com
sswenson@kmelaw.com

emccann@kmkclaw.com

 

Filed 01/04/21 PagelD.931 Page 25 of 71

Attorneys for defendants Corporation of the Presiding Bishop of The Church of Jesus Christ of

Latter-day Saints, dba Deseret Industries

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH

 

KRISTINA ZEMAITIENE, individually,
Plaintiff,
v.

SALT LAKE COUNTY: JAMES WINDER,
Police Chief; UNIFIED POLICE
DEPARTMENT OF GREATER SALT
LAKE; TAYLORSVILLE CITY; TRACY
WYANT, Taylorsville Precinct Chief;
CORPORATION OF THE PRESIDING
BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS dba
Deseret Industries; JOEL KNIGHTON,
Police Officer; and DENISE LOVENDAHL,
Police Officer;

Defendants.

AFFIDAVIT OF MARY MONTALBO
Case No. 2:17-CV-0007-DAK.

Judge Dale A. Kimball

 
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.932 Page 26 of 71

I. My name is Mary Montalbo. I am over 18 years of age and I am competent to testify in
all respects. I have personal knowledge regarding the matters stated in this Affidavit. If
called to testify, I could and would testify consistently with the statements in this
Affidavit.

2. Iam the general store manager of the Deseret Industries store located at 825 E 9400 S in
Sandy Utah. I have held this position since 2013.

3. Deseret Industries contracts with a company called Off Duty Services, Inc. to provide
security for Deseret Industries’s stores; Deseret Industries does not employ its own
security personnel.

4, Deseret Industries does not select its own security personnel; rather, Deseret Industries
informs Off Duty Services of its security needs and Off Duty Services provides
individuals to fill that need.

». Neither I, nor anyone employed in the Deseret Industries store that I manage, directs the
manner or means, nor has the authority to direct the work of the Off Duty Services
security personnel.

6. Deseret Industries does not pay the salaries of its independent contractor security
personnel; rather, Deseret Industries pays a fee to Off Duty Services for this service.

7. Neither I, nor anyone employed by Deséret Industries store that I manage, is involved in
scheduling or selecting individual Off Duty Services security personnel.

8. My store does not provide any equipment to the Off Duty Services security personnel:

these security personnel bring their own equipment when providing services to the store.

4829-8801-8245
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.933 Page 27 of 71

9. Deseret Industries does not have the authority to hire or terminate any Off Duty Services
employee, nor does Deseret Industries have any part in the hiring or termination process.

10. The Off Duty Services officers subject of the Zemuaitiene y. Salt Lake County, et al.
(Case: 2:17-cv-00007) lawsuit, Joel Knighton and Denise Lovendahl, were providing
services relative to that Complaint as Off Duty Services employees.

11. Joel Knighton and Denise Lovendahl were provided by Off Duty Services to Deseret
Industries as independent contractors under an agreement between Deseret Industries and
Off Duty Services; Deseret Industries has never employed Joel Knighton or Denise
Lovendahl,

12. Deseret Industries does not pay the salaries of Joel Knighton, Denise Lovendahl, or any
other Off Duty Services security personnel; rather, Deseret Industries only pays Off Duty
Services, who in turn is responsible for the salaries of its employees.

13. Neither I or anyone working for Deseret Industries directed Knighton, Lovendhal, or any

State employee to detain, arrest, trespass, or charge Kristina Zemaitiene for any action or

crime,

DATED this 20 day of Agv7/ 9017.

      

 

 

MARY MONTALBO
Affiant
Subscribed and Sworn to before me, a Notary Public, on this day of , 2017 by

MARY MONTALBO,

4829-8801-8245

ae
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.934 Page 28 of 71

 

NOTARY PUBLIC — State of
SEAL

My commission Expires:
My commission #:

4829-8801 -8245
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.935 Page 29 of 71

EXHIBIT C
oh pega renee Nain espemaimtente: itil

Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.936 Page 30 of 71

 

 

entree meeniereenamnceeneenercrenceee!,
UNIFIED POLICE DEPT-GREATER SL

GENERAL OFFENSE HARDCOPY
REQUEST FOR ACCESS PUBLIC RECORDS

GO# CO 2014-202088 OPEN/ACTIVE 2303-0 LARC-SHOPLIFTING

 

 

 

 

 

Related Text P age(s)

Document: OTHER F/U
Author: 98K - IKEMIYASHIRO, DENISE
Related date/time: Deo-29-2014 (Mon.) 1235
On 12-27-14 I was working as loss prevention at the Deseret Industries Store on 825 £9400 S. 1
was notified by Officer Knighton that he had witnessed a male changing a price tag on an item. He attempted to
stop the male and the male refused to stop and was walking to his car in the parking lot.

Officer Knighton and I went into the parking lot to try and find the male. I saw a male walking very
quickly to his car in the south end of the parking lot. I asked Officer Knighton if that was the same male. He
identified him as being the male.

We ran to the van as the male was getting in. I pulled out my badge and clearly had it displayed ona
cord around my neck. Officer Knighton went around to the back of the van and got the license plate off the back
as the male began to back out, When the male driver saw this he stopped the van and got out. He yelled, "Why
you get my plate, I do nothing." Officer Knighton identified both of us as Police Officer and I grabbed my badge
and showed it to him. The male screamed, "I do nothing wrong." He then got back in the drivers seat of the van.

Officer Knighton told the male that he needed to come back into the store and talk to us about changing price
tags. The male stated, "I do nothing wrong and he slammed the car door. I reached over and opened the door.

After opening the door I told the male he was under arrest for retail theft. I told him to step out of
the car, He again screamed, "I do nothing wrong." He then tried to slam the door. I held the door open and
grabbed his arm. Officer Knighton and I pulled the male out of the car to take him into custody. He began
to fight. He refused to be taken into custody. We fought with the male and got to the back of the van when a

_ female ran up to us. I was attempting to get the male in handcuffs when the female grabbed my arm and was
screaming that we were assaulting the male. I yelled that we were police officer and told her to back up. The
male was able to get ahold of my handcuffs and I had to pull the handcuffs out of his grasp. The female continued
to grab me and grab at Officer Knighton. Due to her involvement the male was able to get out of our grasp and
he ran back to the drivers side of the car. His dog had gotten out of the car while we were struggling with him.

The male picked up the large dog and was holding it in front of him. There was no way for me to get ahold of

the male. He got the dog in the van and pushed me where I lost my balance and stumbled back. The male then
got in the van and drove away. :

The female got back into my face and was screaming at me that she wanted my badge number. I
showed her my badge and told her to back up. She didn't back up and continued to scream, Because she was
threating and screaming at me I pushed her back. I then tried to walk away from her. She continued to scream
and followed me. I went back into the store with her following me screaming.

Pidtonrlemen ontiewegsge ether WBS Seb g ate sans its any! ct ge
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.937 Page 31 of 71

EXHIBIT D
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.938 Page 32 of 71

i

 

Sea RECUNNUS

 

 

SEARS REDE RS cee

  

To: Mary Montalbo
Deseret Industries
825 East 9400 South
Sandy, Utah 84094

From: Kristina Zemaitiene
P.O. Box 213
Sandy, Utah 8409]

RE: Termination of employment

January 2, 2015

Ms. Montalbo,
Upon receipt of this letter please terminate my employment with Deseret Industries,

Due to ongoing retaliatory actions I have been subjected to at Deseret Industries as a result of my
legitimate complaints to address inappropriate conduct of your employees, my health has been
compromised, To avoid further retaliation and deterioration of my health condition my
employment at Deseret Industries should end.

Sincerely,

iy eee ineerney macnn gn oo
oh ON

Kristina Zemaitiene

 
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.939 Page 33 of 71

EXHIBIT E
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.940 Page 34 of 71

SANDY JUSTICE COURT
SALT LAKE COUNTY, STATE OF UTAH
APPEALED: CASE #161401477
SANDY CITY vs. KRISTINA ZEMAITIENE
CASE NUMBER 141001456 Other Misdemeanor

 

CHARGES
Charge 1 - 76-8-305 - INTERFERENCE WITH ARRESTING OFFICER Class
B Misdemeanor (amended) to Infraction
Offense Date: December 27, 2014
Plea: January 08, 2015 Not Guilty
Disposition: March 27, 2017 Set Aside

CURRENT ASSIGNED JUDGE
PAUL C FARR

PARTIES
Defendant - KRISTINA ZEMAITIENE
Represented by: R SHANE JOHNSON
Plaintiff - SANDY CITY

DEFENDANT INFORMATION
Defendant Name: KRISTINA ZEMAITIENE
Offense tracking number: 34169227
Date of Birth: March 07, 1976
Law Enforcement Agency: SL SHERIFF / UNIF PD
LEA Case Number: CO2014L10600877 L
Officer Name: DENISE IKEMIYASHIRO
Prosecuting Agency: SANDY CITY
Citation Number: L10600877

ACCOUNT SUMMARY

TOTAL REVENUE Amount Due: 21.00
Amount Paid: 21.00
Credit: 0.00
Balance: 0.00

REVENUE DETAIL - TYPE: FINE
Original Amount Due: 150.00
Amended Amount Due: 0.00
Amount Paid: 0.00
Amount Credit: 0.00

Printed: 04/19/19 14:49:56 Page 1

Page 1 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.941 Page 35 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

Balance: 0.00
Account Adjustments
Date Amount Reason
Mar 29, 2017 -150.00 Case was disposed on 3/27/17
in the district court on appeal.
REVENUE DETAIL - TYPE: COPY FEE

Amount Due: 1.00
Amount Paid: 1.00
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: AUDIO TAPE COPY
Amount Due: 10.00
Amount Paid: 10.00
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: Interest
Amount Due: 0.00
Amount Paid: 0.00
Amount Credit: 0.00
Balance: 0.00
Account Adjustments
Date Amount Reason
Mar 29, 2017 3.61 Interest Posted to Date
Mar 29, 2017 -3.61 Case was disposed on 3/27/17
in the district court on appeal.
REVENUE DETAIL ~ TYPE: AUDIO TAPE COPY
Amount Due: 10.00
Amount Paid: 10.00
Amount Credit: 0.00
Balance: 0.00

PROCEEDINGS

12-31-14 Case filed

12-31-14 Filed: From an Information

12-31-14 Judge PAUL C FARR assigned.

12-31-14 ARRAIGNMENT scheduled on January 12, 2015 at 08:30 AM in

COURTROOM #2 with Judge FARR.

12-31-14 Notice - NOTICE for Case 141001456 ID 10052139
ARRAIGNMENT is scheduled.

Printed: 04/19/19 14:49:56 Page 2

Page 2 of 18
Case 2:17-cv-00007-DAK-JCB Document 83

Filed 01/04/21 PagelD.942

CASE NUMBER 141001456 Other Misdemeanor

Page 36 of 71

 

12-31-14
01-05-15

01-08-15
01-08-15
01-08-15
01-08-15
01-08-15
01-08-15

01-08-15

01-08-15

01-08-15

01-22-15 PRETRIAL CONFERENCE scheduled on February 26, 2015 at 09:20 AM

01-22-15
01-22-15

Date: 1/12/2015
Time: 8:30 a.m.
Location: COURTROOM #2

SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
PAUL C FARR
Note: Address update by DL/SSN lookup from Public Safety

Before Judge:

Note: KRISTINA ZEMAITIENE called. Informed her of the court
date and time.
Filed: Entry of Appearance

Charge 1 Plea is Not Guilty
Filed: Entry of Plea

Filed: Demand for Discovrey

Filed: Demand for Jury Trial
ARRAIGNMENT Cancelled.

Reason: Defendant's Request

Note: Called Mr. Chino's office - scheduled PTC date - mailed
notice to counsel. Advised that arraignment date was
cancelled.

PRETRIAL CONFERENCE scheduled on January 22, 2015 at 10:00 AM

in COURTROOM #2 with Judge FARR.
Notice - NOTICE for Case 141001456 ID 10074831

PRETRIAL CONFERENCE is scheduled.

Date: 01/22/2015
Time: 10:00 a.m.
Location: COURTROOM #2

SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
in COURTROOM #2 with Judge FARR.
Filed: Promise to Appear
Minute Entry - Minutes for PRETRIAL CONFERENCE

Judge: PAUL C FARR

PRESENT
Clerk:

Prosecutor:

shelleyb
MIDGLEY, WALDO V

Printed: 04/19/19 14:49:56

Page 3

Page 3 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.943 Page 37 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

01-27-15
01-27-15
02-12-15

02-13-15

02-26-15

02-26-15

Printed:

Defendant Present
Defendant's Attorney(s): CHINO, ARIEL

Audio

Defendant appeared with counsel. City is present. Case reset for
pretrial conference. Signed notice given to defendant and counsel

in court.

TIME: 11:08 am
PRETRIAL CONFERENCE.
Date: 02/26/2015
Time: 09:20 a.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
Note: OTN issued by Sandy PD 1/22/15
Filed: Information
Filed: Motion for Withdrawal of Counsel (and proposed order)
Filed by: CHINO, ARIEL,
Filed order: Order -Counsel's motion to withdraw is granted.
Judge PAUL C FARR
Signed February 12, 2015
PRETRIAL CONFERENCE scheduled on March 25, 2015 at 02:00 PM in
COURTROOM #2 with Judge FARR.

Minute Entry - Minutes for PRETRIAL CONFERENCE
Judge: PAUL C FARR

PRESENT

Clerk: kristins

Prosecutor: MIDGLEY, WALDO V
Defendant Present

Audio

ARRAIGNMENT

Defendant appeared without counsel, city is present. Defendant
04/19/19 14:49:57 Page 4

Page 4 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.944 Page 38 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

02-26-15
02-26-15
02-26-15
03-11-15
03-11-15
03-11-15

03-25-15

03-25-15

Printed:

requests court appointed counsel. Financial Declaration filed.
Court grants counsel subject to $150 attorney recoupment fee.
Case set for Pretrial Conference. Promise to Appear signed and
filed.

Order Appointing Counsel e-mailed to S. Moore.

TIME: 9:36 AM
APPOINTMENT OF COUNSEL

Court finds the defendant indigent and appoints SOPHIA J MOORE to
represent the defendant.

Appointed Counsel:

Name: SOPHIA J MOORE

Address: 859 E 900 S STE 201
City: SALT LAKE CITY UT 84105
Phone: (801)359-2292

PRETRIAL CONFERENCE.
Date: 03/25/2015
Time: 02:00 p.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR

Filed: Promise to Appear

Filed: Order Appointing Counsel

**** PRIVATE **** Filed: Financial Declaration Form

Fee Account created Total Due: 1.00

COPY FEE Payment Received: 1.00
Note: KRISTINA ZEMAITIENE's husband came to window to purchase

copy of docket.
PRETRIAL CONFERENCE scheduled on April 15, 2015 at 02:00 PM in
COURTROOM #2 with Judge FARR.

Minute Entry - Minutes for PRETRIAL CONFERENCE
Judge: PAUL C FARR
04/19/19 14:49:57 Page 5

Page 5 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.945 Page 39 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

PRESENT

Clerk: kristins

Defendant Present

Defendant's Attorney(s): MOORE, SOPHIA J

Audio

Defendant appeared with counsel, city is not present.

Reschedule Pretrial Conference. Promise to Appear signed and filed.

TIME: 2:46 PM
PRETRIAL CONFERENCE.
Date: 04/15/2015
Time: 02:00 p.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR

03-25-15 Filed: Promise to Appear
04-15-15 Minute Entry - Minutes for PRETRIAL CONFERENCE

Printed:

Judge: PAUL C FARR
PRESENT
Clerk: lauraa

Defendant Present
Defendant's Attorney(s): MOORE, SOPHIA J

Audio

Defendant appeared with counsel, city is not present. S. Moore
asked to be removed from representing defendant per conflict of
interest. Court assigned R. Skeen to represent the defendant. Case
set for Pre-Trial Conference. Notice signed and given in court,
emailed to R. Skeen.

TIME: 02:40 PM
APPOINTMENT OF COUNSEL

04/19/19 14:49:57 Page 6

Page 6 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.946 Page 40 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

04-15-15

04-15-15

04-15-15
04-28-15

Printed:

Court finds the defendant indigent and appoints RANDALL L SKEEN to
represent the defendant.

Appointed Counsel:

Name: RANDALL L SKEEN

Address: 5788 S 900 E
City: SALT LAKE CITY UT 84121
Phone: (801)266-7414

PRETRIAL CONFERENCE.
Date: 04/28/2015
Time: 08:30 a.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
PRETRIAL CONFERENCE scheduled on April 28, 2015 at 08:30 AM in
COURTROOM #2 with Judge FARR.
Filed: Order Appointing Counsel
Filed: Promise To Appear
Minute Entry - Minutes for PRETRIAL CONFERENCE

Judge: PAUL C FARR
PRESENT
Clerk: lauraa

Defendant Present

Defendant's Attorney(s): MECHAM, TODD R
Audio

Defendant appeared with counsel, city is not present. Case set for
Pre-Trial Conference. Notice signed and given in court, emailed to
R. Skeen.

TIME: 11:14 am
PRETRIAL CONFERENCE.
Date: 05/26/2015
Time: 08:30 a.m.
04/19/19 14:49:58 Page 7

Page 7 of

18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.947 Page 41 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
04-28-15 PRETRIAL CONFERENCE scheduled on May 26, 2015 at 08:30 AM in
COURTROOM #2 with Judge FARR.
04-28-15 Filed: Promise To Appear
05-04-15 Note: **Invoice for the month of Apri 2015 submitted by Randall
Skeen, Legal Defender**
05-26-15 BENCH TRIAL scheduled on July 22, 2015 at 09:00 AM in COURTROOM
#2 with Judge FARR.
05-26-15 Filed: Promise to Appear
05-26-15 Minute Entry - Minutes for PRETRIAL CONFERENCE

Judge: SCOTT MICKELSEN
PRESENT
Clerk: kristins

Defendant Present
Defendant's Attorney(s): MECHAM, TODD R

Audio
Tape Count: 9:40 AM

Defendant appeared with counsel, city is not present. Case set for
Bench Trial. Promise to Appear signed and filed. Copy e-mailed to
prosecution and R. Skeen's office.

BENCH TRIAL is scheduled.
Date: 07/22/2015
Time: 09:00 a.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
06-10-15 Filed: Appearance of Counsel/Limited Counsel
06-10-15 Filed: Request For Discovery
06-10-15 Note: I spoke with counsel and wanted bench trial to be
Printed: 04/19/19 14:49:58 Page 8

Page 8 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.948 Page 42 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

cancelled and set for pretrial conference. I notified
prosecutor office and email to R. Skeens office. Notice
mailed.
06-10-15 Notice - NOTICE for Case 141001456 ID 10537833
PRETRIAL CONFERENCE.
Date: 07/02/2015
Time: 03:00 p.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
The reason for the change is Counsel's request.
06-10-15 BENCH TRIAL Modified.
Reason: Counsel's request.
06-10-15 PRETRIAL CONFERENCE scheduled on July 02, 2015 at 03:00 PM in
COURTROOM #2 with Judge FARR.
06-15-15 Filed: Response to Request for Discovery
06-17-15 Filed: Motion to Withdraw
Filed by: SANDY CITY,
06-17-15 Filed order: Order for Withdrawal of Counsel
Judge PAUL C FARR
Signed June 17, 2015
07-01-15 Note: KRISTINA ZEMAITIENE called to verify court date and time.
07-02-15 Notice - NOTICE for Case 141001456 ID 10605564
JURY TRIAL is scheduled.
Date: 09/17/2015
Time: 09:00 a.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
before Judge PAUL C FARR
07-02-15 Minute Entry - Minutes for PRETRIAL CONFERENCE

Judge: PAUL C FARR
PRESENT
Clerk: alih

Defendant Present
Defendant's Attorney(s): OVERSON, DARWIN L
Printed: 04/19/19 14:49:59 Page 9

Page 9 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.949 Page 43 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

07-02-15

07-02-15
07-15-15

07-15-15

07-17-15

07-21-15

07-21-15
07-21-15

07-21-15

07-21-15
07-21-15

Printed:

Audio

Tape Count: 3:13 pm
Defendant present with counsel, city not present. Jury trial and
jury pretrial conference scheduled.

Promise to Appear signed and filed. Copy of notice emailed to
prosecutor's office.

JURY TRIAL is scheduled.

Date: 09/17/2015
Time: 09:00 a.m.
Location: COURTROOM #2

SANDY CITY JUSTICE CENTER

210 W SEGO LILY DR

SANDY, UT 84070-3282
before Judge PAUL C FARR
JURY TRIAL scheduled on September 17, 2015 at 09:00 AM in
COURTROOM #2 with Judge FARR.
Filed: Promise To Appear
Filed: Defendant's proposed Voir Dire, defendant's proposed
supplemental jury instructions
JURY-PRETRIAL CONF. scheduled on September 10, 2015 at 09:00 AM
in COURTROOM #2 with Judge FARR.
Filed: Motion to strike jury trial.
Filed by: SANDY CITY,
Filed order: City's motion to strike jury trial and amend
charge to an infraction is granted. Schedule a bench trial.

Judge PAUL C FARR
Signed July 21, 2015
Charge 1 amended to Infraction
JURY-PRETRIAL CONF. Cancelled.
Reason: Court Ordered
JURY TRIAL Cancelled.
Reason: Court Ordered
Filed: Information/Indictment amended to infraction.
Note: I spoke with counsel and set bench trial. Notice mailed
to counsel, copy emailed to city prosecutor.

04/19/19 14:49:59 Page 10

Page 10 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.950

Page 44 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

07-21-15

07-21-15

07-31-15

08-17-15

08-17-15

08-17-15

08-17-15

08-25-15

08-28-15

09-01-15

09-01-15

09-01-15

09-14-15

10-02-15

10-06-15

Printed:

BENCH TRIAL scheduled on September 02, 2015 at 09:00 AM in
COURTROOM #2 with Judge FARR.

Notice ~- NOTICE for Case 141001456 ID 10656721
BENCH TRIAL is scheduled.

Date: 09/02/2015

Time: 09:00 a.m.

Location: COURTROOM #2

SANDY CITY JUSTICE CENTER

210 W SEGO LILY DR

SANDY, UT 84070-3282

PAUL C FARR

Note: KRISTINA ZEMAITIENE phoned, updated current address.
Note: KRISTINA ZEMAITIENE called to see if her attorney had

filed a motion to dismiss, also requested information on

Before Judge:

obtaining copy of audio recording.

Note: KRISTINA ZEMAITIENE appeared at the window and requested
an audio recording.
Fee Account created Total Due: 10.00

AUDIO TAPE COPY 10.00

Filed: Request for Digital Audio Recording and Certification of

Payment Received:

Completion
Filed: Motion to Strike Trial and Convert to Pretrial
Filed by: OVERSON, DARWIN L,

Note: Attorney Overson requested to reschedule the Bench Trial.
Prosecutor stipulates to the Bench Trial being continued.
Rescheduled the Trial with Attorney Overson.

BENCH TRIAL rescheduled to November 04, 2015 at 09:00 AM in

COURTROOM #2 with Judge FARR.

Note: KRISTINA ZEMAITIENE called to ask the date of the court
hearing

Note: KRISTINA ZEMAITIENE called to see what motions had been
filled

Filed: Motion to Dismiss
Filed by: OVERSON, DARWIN L,
Filed order: Defendant's motion is denied. The Motion does not
properly raise issues that can be addressed by a motion to
dismiss. Defendant can raise these matters as a defense at the
time of trial.

Judge PAUL C FARR

04/19/19 14:49:59 Page il

Page 11 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.951 Page 45 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

10-06-15
10-13-15

10-14-15

11-04-15

11-04-15
11-04-15

11-04-15

12-30-15

12-31-15

Printed:

Signed October 06, 2015
Note: Order faxed to Attorney Overson.
Note: KRISTINA ZEMAITIENE came to window for copy of docket and
information.

Filed: Response in Opposition to Defendant's Motion to Dismiss
Filed by: SANDY CITY,

BENCH TRIAL scheduled on January 06, 2016 at 09:00 AM in
COURTROOM #2 with Judge FARR.

Filed: Promise To Appear

Minute Entry - BENCH TRIAL

Judge: PAUL C FARR

PRESENT

Clerk: kristins

Prosecutor: HANKS, R MACKAY
Defendant Present
Defendant's Attorney(s): OVERSON, DARWIN L

Audio
Tape Count: 9:35 AM

Defendant appeared with counsel, city is present.
Bench Trial rescheduled. Promise to Appear signed and filed, copy
e-mailed to prosecutor.

BENCH TRIAL.
Date: 01/06/2016
Time: 09:00 a.m.
Location: COURTROOM #2
SANDY CITY JUSTICE CENTER
210 W SEGO LILY DR
SANDY, UT 84070-3282
Before Judge: PAUL C FARR
Filed order: BENCH TRIAL
Judge PAUL C FARR
Signed November 04, 2015
Filed: Stipulated Motion for Continuance
Filed by: SANDY CITY,
Filed order: City's stipulated motion to continue is granted.
04/19/19 14:49:59 Page 12

Page 12 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21

PagelD.952 Page 46 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

01-04-16

01-04-16
01-04-16

01-04-16
01-04-16

02-16-16

02-24-16

02-25-16

02-25~16

02-25-16

03-01-16

03-01-16

03-02-16

03-02-16

03-02-16
03-02-16

03-02-16

03-02-16

Printed:

Judge PAUL C FARR

Signed December 31, 2015

BENCH TRIAL Cancelled.

Reason: Plaintiff's request.

Note: E-mailed the prosecution to advise of the cancellation.

BENCH TRIAL scheduled on March 02, 2016 at 09:00 AM in

COURTROOM #2 with Judge FARR.

Filed: Notice for Case 141001456 ID 11113735

Note: Spoke with Attorney Overson and scheduled a Bench Trial.
Notice e-mailed to attorney and prosecution.

Filed: Motion to Dismiss with Prejudice

Filed by: ZEMAITIENE, KRISTINA

Ruling Entry - ORDER ON MOTION TO DISMISS

PAUL C FARR

Defendant is being represented by counsel in this case.

Judge:

Defendant's motion is not going to be considered by the court.
Defendant is directed to contact her attorney regarding the filing
of any motions.

Note: KRISTINA ZEMAITIENE wanted to know if Judge granted her
motion to dismiss. I told her that we havent heard back
yet

Filed order: ORDER ON MOTION TO DISMISS

Judge PAUL C FARR
Signed February 25, 2016

Note: Order mailed to the defendant.

Note: KRISTINA ZEMAITIENE called to confirm that trial is still
going tomorrow.

Filed: Notice of Withdrawal of Counsel

Filed by: OVERSON, DARWIN L,

Filed: Credentials of Stephanie Lewis, 3rd year law student

intern with Prosecutor's Office.

BENCH TRIAL scheduled on March 04, 2016 at 09:00 AM in
COURTROOM #2 with Judge FARR.

Filed: Promise To Appear

BENCH TRIAL scheduled on May 04, 2016 at 09:00 AM in COURTROOM
#2 with Judge FARR.

Filed: Request for Digital Audio Recording- Submitted Sandy
City Risk Manager

Note: Digital Audio Recording- Request fulfilled. Risk Manager

04/19/19 14:49:59 Page 13

Page 13 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21

CASE NUMBER 141001456 Other Misdemeanor

PagelD.953 Page 47 of 71

 

03-02-16

03-02-16

03-08-16

03-08-16

03-24-16

03-24-16

Printed:

notified.
Minute Entry - BENCH TRIAL
Judge: PAUL C FARR
PRESENT
Clerk:

Prosecutor:

mauriett
HANKS, R MACKAY
Defendant Present
Defendant's Attorney(s): OVERSON, DARWIN L
Audio

Tape Count: 9:17 AM
Defendant appeared with Counsel, City is present.

defense attorney to withdraw is granted.

Motion of

Attorney Overson informs

court that he has made a copy of the file for the defendant.

Attorney Overson is excused.

Appear signed and filed.

Case set for Bench Trial.

Promise to

City to file response to Defendant's

filed Motion to Dismiss by 03/15/2016 and Court will issue a

ruling.

BENCH TRIAL.

Date: 05/04/2016
Time: 09:00 a.m.
Location: COURTROOM #2

SANDY CITY JUSTICE CENTER

210 W SEGO LILY DR

SANDY, UT 84070-3282

PAUL C FARR
BENCH TRIAL
Judge PAUL C FARR
Signed March 02,

Before Judge:
Filed order:

2016

Filed: Notice of Appearance Pro Se

Filed: Amended Motion to Dismiss With Prejudice
Filed by: ZEMAITIENE, KRISTINA

Filed: Affidavit of Bias

Filed by: ZEMAITIENE, KRISTINA

Filed: Motion to Recuse Judge Farr

Filed by: ZEMAITIENE, KRISTINA

04/19/19 14:50:00 Page 14

Page 14 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.954 Page 48 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

03-24-16 Filed: Request to Submit for Decision
04-01-16 Filed: Motion for the Production of Exculpatory and Mitigating
Evidence
Filed by: ZEMAITIENE, KRISTINA
04-01-16 Filed: Motion for Change of Venue
Filed by: ZEMAITIENE, KRISTINA
04-01-16 Filed: Memorandum in Support of Motion for Change of Venue
04-07-16 Filed: City's Response for Exculpatory and Mitigating Evidence
04-11-16 Filed: Motion for a Bill of Particulars
Filed by: ZEMAITIENE, KRISTINA
04-11-16 Filed: Motion for Jury Trial
Filed by: ZEMAITIENE, KRISTINA
04-11-16 Filed order: Ruling and Order
Judge SYDNEY J MAGID
Signed April 11, 2016
04-11-16 Note: Copy of order emailed to the prosecutor. Copy of order
mailed to the Defendant.
04-18-16 Filed order: Order on Defendant's Motions
Judge PAUL C FARR
Signed April 18, 2016
04-19-16 Note: Copy of the Order was mailed to the defendant and
e-mailed to the prosecutor.
04-22-16 Filed: Motion to Amend Charge and Strike Bench Trial
Filed by: ZEMAITIENE, KRISTINA
04-25-16 Ruling Entry - ORDER ON MOTION TO AMEND CHARGE & STRIKE
Judge: PAUL C FARR
Defendant's motion is denied. It is the prosecution, not the
defendant, that has the right to amend the information.
04-25-16 Filed order: ORDER ON MOTION TO AMEND CHARGE & STRIKE TRIAL
Judge PAUL C FARR
Signed April 25, 2016
04-25-16 Note: Order was mailed to defendant.
04-27-16 Filed: Motion to Dismiss the Charge for Failure to State an
Offense Under the Utah State Code
Filed by: ZEMAITIENE, KRISTINA
04-28-16 Ruling Entry - ORDER ON MOTION TO DISMISS
Judge: PAUL C FARR
Defendant's motion is denied.
04-28-16 Filed order: ORDER ON MOTION TO DISMTSS
Printed: 04/19/19 14:50:00 Page 15

Page 15 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.955 Page 49 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

04-28-16
04-29-16
04-29-16
04-29-16

05-04-16

Printed:

Judge PAUL C FARR

Signed April 28, 2016
Note: Order mailed to defendant.
Filed: Appearance of Counsel
Filed: Jury Trial Demand
Filed: Motion to Dismiss Information
Filed by: JOHNSON, R SHANE,

Minute Entry - BENCH TRIAL
Judge: PAUL C FARR
PRESENT

Clerk: mauriett

Prosecutor: HANKS, R MACKAY
Defendant Present
Defendant's Attorney(s): JOHNSON, R SHANE

Audio
Tape Count: 11:44 AM

Defendant appeared with Counsel, City is present.

Defense gives argument in support of motion to continue and motion

to amend charges.

City gives statements in support of denying motions.

Motion to amend information to original charges denied.

Motion to continue is denied.

Both parties waive opening statements.

City calls first witness Unified Police Officer Joel Knighton to

the stand and is sworn in. Testimony given under direct

examination of the prosecution.

Cross examination by the defense.

Re-direct by the City. Witness steps down.

City calls second witness Unified Police Officer Denise Lovendahl

to the stand and is sworn in. Testimony given under direct

examination of the prosecution.

Cross examination by the defense.

Re-direct by the City. Witness steps down.

Motion to amend information to include correct violation date of
12/27/2014 is granted.

City rests.

Defense motions for directed verdict and gives supporting
04/19/19 14:50:01 Page 16

Page 16 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.956 Page 50 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

05-04-16
05-04-16
05-05-16
05-05-16

05-10-16

Printed:

statements.

City gives rebuttal statements in opposition to directed verdict.
Motion for directed verdict is denied.

Defense calls defendant, Kristina Zemaitiene, to the stand and is
sworn in. Testimony given under direct examination by defense
attorney.

Cross examination by the City.

No re-direct from the defense. Witness steps down.

Defense rests.

City gives initial closing statement. Defense gives closing
statement. City gives rebuttal.

Based on the evidence presented to the court Judge finds the
defendant Guilty. Defendant waives time for sentencing. Fine is
$750 with $600 suspended. Balance of $150 due by 07/04/2016.

SENTENCE FINE
Charge # 1 Fine: $750.00
Suspended: $600.00
Surcharge: $75.93
Due: $150.00

Total Fine: $750.00
Total Suspended: $600.00
Total Surcharge: $75.93
Total Principal Due: $150.00
Plus Interest
The fine is to be paid in full by 07/04/2016.
Pay fine to The Court. This can be paid online at:
www.sandy.utah.gov/courtpayment.

Charge 1 Disposition is Guilty - Bench
Fine Account created Total Due: 150.00
Fee Account created Total Due: 0.00

Filed order: BENCH TRIAL
Judge PAUL C FARR
Signed May 05, 2016

Filed: Request for Digital Audio Recording & Completion
Certification
04/19/19 14:50:01 Page 17

Page 17 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.957 Page 51 of 71

CASE NUMBER 141001456 Other Misdemeanor

 

05-12-16

05-12-16

05-12-16

05-13-16

05-13-16

05-18-16

05-20-16

05-20-16

05-20-16

05-20-16
05-26-16
05-26-16
10-10-16
03-27-17
03-29-17
03-29-17

03-29-17

03-29-17

10-15-18

Printed:

Note: KRISTINA ZEMAITIENE phoned wanted to know how she could
get the audio recording, told her she could come in and
fill out the form and make the $10 payment.

Fee Account created Total Due: 10.00

AUDIO TAPE COPY

Note:

Payment Received:

20.00 cash tendered.

Note: Message left at number given to court. Copy of trial
audio recording available after 3:30 on 5/13/16.

10.00
10.00 change given.

Filed: Request for Digital Audio Recording & Certification of
(KM)
Filed: Notice of Appeal and Motion to Stay Sentence
Filed order: ORDER ON APPEAL/MOTION TO STAY SENTENCE
Judge PAUL C FARR
2016
Ruling Entry - ORDER ON APPEAL/MOTION TO STAY SENTENCE
FARR, PAUL C

Completion

Signed May 20,

Judge:

Stay sentence and forward case to the District Court for appeal.

Stay begins: May 20, 2016 Reason: Other

Note: Sentence Stayed
Note: Order was emailed to Attorney Johnson.
Filed: Transmittal of Appealed Case from Justice Court
Note: File forwarded to West Jordan District Court.
Note: Appealed: Case #161401477
Charge 1 Disposition is Set Aside
Filed: West Jordan 3rd District Court Docket
Total Due: 0.00
Reason: Case was disposed on 3/27/17 in the district court

on appeal.

Interest Account Adjustment

Interest Account Adjustment Total Due: 0.00

Reason: Case was disposed on 3/27/17 in the district court
on appeal.

Stay ends: March 29, 2017

Case Closed

Disposition Judge is PAUL C FARR

Note: Chastity Ramos from 3rd District Court called to obtain
Prosecutors info on case, informed her Mackay Hanks
appeared at bench trial. Sandy Prosecutors email address
given.

04/19/19 14:50:01 Page 18 (last)

Page 18 of 18
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.958 Page 52 of 71

EXHIBIT F
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.959 Page 53 of 71

3RD DIST. COURT - WEST JORDAN
SALT LAKE COUNTY, STATE OF UTAH
APPEALED: CASE #20170292
SANDY CITY vs. KRISTINA ZEMAITIENE
CASE NUMBER 161401477 Other Misdemeanor

 

CHARGES
Charge 1 - 76-8-305 - INTERFERENCE WITH ARRESTING OFFICER Class
B Misdemeanor (amended) to Infraction
Offense Date: December 27, 2014
Disposition: March 27, 2017 Guilty

CURRENT ASSIGNED JUDGE
DIANNA GIBSON

PARTIES
Defendant - KRISTINA ZEMAITIENE
Plaintiff - SANDY CITY
Represented by: DOUGLAS A JOHNSON

DEFENDANT INFORMATION
Defendant Name: KRISTINA ZEMAITIENE
Date of Birth: March 07, 1976
Law Enforcement Agency: UNIFIED FIRE AUTHORT
Prosecuting Agency: SANDY CITY
Citation Number: 110600877

ACCOUNT SUMMARY

TOTAL REVENUE Amount Due: 174.43
Amount Paid: 41.00
Credit: 133.43
Balance: 0.00
TRUST TOTALS Trust Due: 37.00
Amount Paid: 37.00
Credit: 0.00
Trust Balance Due: 0.00
Balance Payable: 0.00

REVENUE DETAIL - TYPE: FINE
Amount Due: 150.00
Amount Paid: 16.57
Amount Credit: 133.43

Printed: 04/19/19 14:35:46 Page 1

Page 1 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.960 Page 54 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

Printed:

REVENUE DETAIL -

Balance:

Amount Due:
Amount Paid:
Amount Credit:

Balance:

Amount Due:
Amount Paid:
Amount Credit:

Balance:

Amount Due:
Amount Paid:
Amount Credit:

Balance:

Amount Due:
Amount Paid:
Amount Credit:

Balance:

Amount Paid:
Amount Credit:
Balance:
Account Adjustments
Date
Jan 31, 2018
Jan 31, 2018

Amount Due:
Amount Paid:
Amount Credit:

Balance:

Amount Due:
Amount Paid:
Amount Credit:

Balance:

04/19/19 14:35:46

REVENUE DETAIL - TYPE: COPY FEE

REVENUE DETAIL - TYPE: COPY FEE

REVENUE DETAIL - TYPE: COPY FEE

REVENUE DETAIL - TYPE: COPY FEE

REVENUE DETAIL - TYPE: INTEREST

Amount
3.94
-O0.51

REVENUE DETAIL - TYPE: COPY FEE

TYPE: COPY FEE

Page 2

Oo Oo NM N Oo Oo F F oO oOo Oo Oo oO Oo F F

Ww

.00

-50
-50
.00
. 00

75
75
.00
00

75
»75
00
00

50
50
00
.00

43

0.00

Reason
Interest Posted to Date
Credit for 1S5hrs of c/s

2.
2.
0.
00

oO ON N

00

50
50
00

75
~75
-00
.00

Page 2 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.961 Page 55 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

REVENUE DETAIL - TYPE: CERTIFIED COPIES

Amount Due: 1.00
Amount Paid: 1.00
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: COPY FEE
Amount Due: 3.25
Amount Paid: 3.25
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: CERTIFICATION
Amount Due: 4.00
Amount Paid: 4.00
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: COPY FEE
Amount Due: 0.50
Amount Paid: 0.50
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: COPY FEE
Amount Due: 0.50
Amount Paid: 0.50
Amount Credit: 0.00
Balance: 0.00
REVENUE DETAIL - TYPE: AUDIO TAPE COPY
Original Amount Due: 10.00
Amended Amount Due: 0.00
Amount Paid: 0.00
Amount Credit: 0.00
Balance: 0.00
Account Adjustments
Date Amount Reason
Sep 06, 2017 -10.00 created in error
TRUST DETAIL
Trust Description: Other Trust
Recipient: SANDY CITY
Amount Due: 37.00
Paid In: 37.00

04/19/19 14:35:46

Page 3

Page 3 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.962 Page 56 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

Paid Out: 37.00

CASE NOTE
Appeal from Sandy City Justice Court #141001456
PROCEEDINGS
05-26-16 Case filed
05-26-16 Filed: From an Information
05-26-16 Judge CHARLENE BARLOW assigned.
05-26-16 Filed: Information
05-26-16 **** PRIVATE **** Filed: Citation (copy)
05-26-16 Filed: Notice of Appeal and motion to stay sentence
05-26-16 Filed: Certified Court docket of Sandy City Justice Court case
05-26-16 PRETRIAL CONFERENCE scheduled on June 27, 2016 at 08:30 AM in
WJ Courtroom 37 with Judge BARLOW.
05-26-16 Notice - NOTICE for Case 161401477 ID 17472131
PRETRIAL CONFERENCE is scheduled.
Date: 06/27/2016
Time: 08:30 a.m.
Location: WJ Courtroom 37
8080 S REDWOOD ROAD
SUITE 1701
WEST JORDAN, UT 84088
Before Judge: CHARLENE BARLOW

Notice is hereby given that if you fail to appear at this hearing,
the court may dismiss your appeal and remand this case back to the
Justice Court.
05-26-16 Filed: Notice for Case 161401477 ID 17472131
06-14-16 Filed: INFORMATION
06-14-16 Filed: Return of Electronic Notification
06-18-16 Filed: Demand for Jury Trial - Criminal: Demand for Jury Trial
- Criminal
06-18-16 Filed: Return of Electronic Notification
06-27-16 MOTION HEARING scheduled on August 22, 2016 at 08:30 AM in WJ
Courtroom 36 with Judge BRERETON.
06-27-16 Minute Entry - PRETRIAL CONFERENCE

Judge: CHARLENE BARLOW
PRESENT
Clerk: karleec
Printed: 04/19/19 14:35:46 Page 4

Page 4 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.963

CASE NUMBER 161401477 Other Misdemeanor

Page 57 of 71

 

07-02-16
07-15-16

07-15-16
08-07-16

08-07-16
08-22-16

08-22-16
08-22-16

08-22-16

Printed:

Prosecutor: DOUGLAS A JOHNSON
Defendant Present
Defendant's Attorney(s): R SHANE JOHNSON

Audio
Tape Number: 37 Tape Count: 8:48-49

Counsel requests a motion hearing for oral arguments.

MOTION HEARING is scheduled.
Date: 08/22/2016
Time: 08:30 a.m.
Location: WJ Courtroom 37
8080 S REDWOOD ROAD
SUITE 1701
WEST JORDAN, UT 84088
Before Judge: CHARLENE BARLOW
Judge HEATHER BRERETON assigned.

Filed: Motion to Withdraw Objection to Defendants Jury Demand

Filed by: SANDY CITY,

Filed: Return of Electronic Notification
Filed: Motion to Suppress Miranda

Filed by: ZEMAITIENE, KRISTINA

Filed: Return of Electronic Notification
Filed: Motion to dismiss

Filed by: ZEMAITIENE, KRISTINA

Filed: Return of Electronic Notification

MOTION HEARING/JURY REQUEST continued to September 26, 2016 at

01:30 PM in WJ Courtroom 36 with Judge BRERETON.

Minute Entry - CONTINUANCE
Judge: HEATHER BRERETON
PRESENT

Clerk: karleec

Prosecutor: DOUGLAS A JOHNSON
Defendant Present

Defendant's Attorney(s): R SHANE JOHNSON

Audio
04/19/19 14:35:46 Page 5

Page 5 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.964 Page 58 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

09-26-16 ORAL ARGUMENT M-DISMISS scheduled on October 17,

Tape Number: 36 Tape Count: 8:53-9:00
CONTINUANCE

Whose Motion:
The Defendant's counsel R SHANE JOHNSON.
Reason for continuance:
Request of counsel
MOTION HEARING/JURY REQUEST is scheduled.
Date: 09/26/2016
Time: 01:30 p.m.
Location: WJ Courtroom 36
8080 S REDWOOD ROAD
SUITE 1701
WEST JORDAN, UT 84088
Before Judge: HEATHER BRERETON

PM in WJ Courtroom 36 with Judge BRERETON.

09-26-16 Minute Entry - MOTION HEARING/JURY REQUEST

Printed:

Judge: HEATHER BRERETON
PRESENT
Clerk: chasityh

Prosecutor: DOUGLAS A JOHNSON
Defendant Present

Defendant's Attorney(s): R SHANE JOHNSON

Audio
Tape Number: 36 Tape Count: 1338

2016 at 01:30

Court orders pursuant to statute, court denies request for Jury

Trial. Set for Oral Argument on M-Dismiss.

ORAL ARGUMENT M-DISMISS is scheduled.
Date: 10/17/2016
Time: 01:30 p.m.
Location: WJ Courtroom 36
8080 S REDWOOD ROAD
SUITE 1701
04/19/19 14:35:46 Page 6

Page 6 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.965 Page 59 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

09-26-16

09-26-16
10-03-16

10-03-16
10-17-16

10-17-16

Printed:

WEST JORDAN, UT 84088

Before Judge: HEATHER BRERETON

Filed: Motion in Opposition to Defendants Motion to Dismiss
Filed by: SANDY CITY,

Filed: Return of Electronic Notification

Filed: Motion to dismiss
Filed by: ZEMAITIENE, KRISTINA

Filed: Return of Electronic Notification

1/2 DAY BENCH TRIAL scheduled on January 23, 2017 at 01:30 PM
in WJ Courtroom 36 with Judge BRERETON.

Minute Entry - ORAL ARGUMENT

Judge: HEATHER BRERETON

PRESENT
Clerk: chasityh

Prosecutor: DOUGLAS A JOHNSON

Defendant Present

Defendant's Attorney(s): R SHANE JOHNSON

Audio

Tape Number: 36 Tape Count: 1342-1429

1342: On the record

1344: ATD agrument

1404: City agrument

1412: ATD rebuttal

1422: Court denies motion on both bases. Court denies Motion for
selective prosecution. Court finds that the other defendant was
prosecuted.

1425: City to be given 2 weeks to respond (10/31). ATD to be given

2 weeks to respond (11/7) .Court to issue written ruling.

1429:

City requested set Trial date. Court set for Bench Trial. ATD

to file Request to submit.

04/19/19 14:35:47 Page 7

Page 7 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21

PagelD.966 Page 60 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

10-31-16

10-31-16
11-08-16
11-08-16
11-08-16
11-08-16
11-16-16
12-01-16

12-13-16

12-13-16

12-13-16
12-13-16

12-13-16
12-13-16

12-13-16
12-13-16

12-13-16

12-14-16
12-14-16

Printed:

1/2 DAY BENCH TRIAL is scheduled.

Date: 01/23/2017
Time: 01:30 p.m.
Location: WJ Courtroom 36

8080 S REDWOOD ROAD
SUITE 1701

WEST JORDAN, UT
HEATHER BRERETON

Filed: Objection to Objection to Defendants Motion to Dismiss

84088
Before Judge:

includes Memorandum

Filed: Return of Electronic Notification
Filed: Reply
Filed: Request/Notice to Submit Motion to dismiss
Filed: Return of Electronic Notification
Filed: Return of Electronic Notification
Note: RTS given to the judge
Filed order: Ruling

Judge HEATHER BRERETON

Signed December 01, 2016
Filed: Notice of Appearance Pro Se
Filed: Motion for Appropriate Relief
Filed by: ZEMAITIENE, KRISTINA
Filed: Exhibits A, B, C, D, & F
Filed: Motion to Recuse Judge Brereton

Filed by: ZEMAITIENE, KRISTINA

Filed: Affidavit of Kristina Zemaitiene
Fee Account created Total Due: 1.50
COPY FEE Payment Received: 1.50
Filed order: Minute Entry Regarding Defendant's Motion to
Recuse

Judge HEATHER BRERETON

Signed December 13, 2016
Filed: Certificate of Notification on Minute Entry Regarding

Defendant's Motion to Recuse
Note: 12/13 minute entry to Judge Harris
Filed order: Minute Entry from Judge Harris-Motion to Recuse
DENTED
Judge RYAN M HARRIS

04/19/19 14:35:47 Page 8

Page 8 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.967 Page 61 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

12-14-16
12-29-16
12-29-16
12-29-16
12-29-16

12-29-16
01-23-17
01-23-17
01-23-17

01-23-17
01-23-17

Printed:

Signed December 14, 2016
Note: Copy of Judge Harris' minute entry to Judge Brereton.
Fee Account created Total Due: 0.75
COPY FEE Payment Received: 0.75

Filed: Demand for Jury Trial

Filed: Motion to Dismiss

Filed by: ZEMAITIENE, KRISTINA

Note: Demand and Motion placed in Judge Brereton's box.
Total Due: 1.75

mc
Fee Account created
COPY FEE Payment Received:
BENCH TRIAL 2 scheduled on March 27,
Courtroom 36 with Judge BRERETON.

Total Due:

1.75
2017 at 01:30 PM in WJ

Trust Account created
Minute Entry - BENCH TRIAL
HEATHER BRERETON

37.00

Judge:
PRESENT
Clerk:

Prosecutor:

chasityh
DOUGLAS A JOHNSON
Defendant Present

Audio

Tape Number: 36 Tape Count: 1334-1417

1334: On the record, all parties present.

1335: Defendant makes motion for continuance to retain private
counsel and interpreter.

1337: Mr. Johnson's objection to argument on motion to continue.

1356: Court grants motion to continue base on request for
Lithuanian interpreter. Court ordered Ms. Zemaitiene to pay

witness fees of $37 prior to next court date.

1357: Court reviews: Motion for Appropriate Relief, Motion for Jury
Trial, and Motion to Dismiss. Court denies all motions and ruling

on motions read onto the court record.

1415: Court orders if defendant needs help with subpoenas to notify

04/19/19 14:35:47 Page 9

Page 9 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.968 Page 62 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

01-24-17
01-24-17
01-31-17
02-01-17
02-10-17

02-21-17
02-21-17

02-24-17

02-24-17

03-03-17

Printed:

the court no later than 2/6/17.

1417: Court adjourned.

Other Trust Amount: $37.00 Plus Interest
Pay in behalf of: SANDY CITY

SENTENCE TRUST NOTE
Witness Fees for Bench Trial - 1/23/17
BENCH TRIAL 2 is scheduled.
Date: 03/27/2017
Time: 01:30 p.m.
Location: WJ Courtroom 36
8080 S REDWOOD ROAD
SUITE 1701
WEST JORDAN, UT 84088
Before Judge: HEATHER BRERETON

Fee Account created Total Due: 2.50

COPY FEE Payment Received: 2.50
Fee Account created Total Due: 3.43

Filed: TRANSCRIPT for Hearing of 01-23-2017

Filed: Motion to Compel Court Clerk to Issue a Subpoena
Filed by: ZEMAITIENE, KRISTINA
Filed: Petition for Writ of Extraordinary Relief
Filed: Memorandum of Points and Authorities in Support of
Petition for Writ of Extraordinary Relief.
Issued: Subpoena - Hernan Castagnoli
Judge HEATHER BRERETON
Hearing Date: March 27, 2017 Time: 13:30
Filed: Motion to Stay Proceedings Pending Appeal
Filed by: ZEMAITIENE, KRISTINA
Filed return: Return on Subpoena
Party Served: Hernan
Service Type: Personal
04/19/19 14:35:47 Page 10

Page 10 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.969

CASE NUMBER 161401477 Other Misdemeanor

Page 63 of 71

 

03-07-17
03-07-17

03-07-17

03-08-17

03-10-17

03-10-17

03-10-17

03-10-17

03-13-17

03-13-17

03-16-17

03-17-17

03-20-17

03-21-17

03-21-17
03-21-17

03-22-17
03-22-17

Printed:

Service Date: February 25, 2017

Filed: OBJECTION TO SUBPOENA

Filed: Motion to Compel Compliance With the Subpoena

Filed by: ZEMAITIENE, KRISTINA

Note: Objection and Motion placed in Judge Brereton's box

downstairs. me

Filed order: Ruling on Objection to Subpoena
Judge HEATHER BRERETON
Signed March 08, 2017

Issued: Subpoena
Judge HEATHER BRERETON
Hearing Date: March 27, 2017

Filed: Expedited Request to Submit for

13:30
(Motion to

Time:
Decision
Compel Compliance)

Filed: Expedited Request to Submit for Decision (Motion to Stay
Proceedings Pending Appeal)
Issued: Subpoena

Clerk juliexh

Note: Put proposed orders on Motion to Compel & Motion to Stay
Proceedings in Mike's basket for processing.

Note: The orders submitted had the word PROPOSED in the title
and are not acceptable by court standards. I tried
calling with no answer or vm. I sent an email asking for
resubmission without PROPOSED on the orders. me

Note: The proposed Order on Motion to Stay Proceedings Pending
Appeal put in gate keeper's basket for processing.

Note: Order on Motion to Stay Proceedings Pending Appeal placed
in Judge Brereton's box downstairs. me

Filed: Appellate Court Document, Order by the Utah Court of

Appeals, the petition is denied
Filed order: Order on motion to stay proceedings pending appeal
is denied

Judge HEATHER BRERETON

Signed March 21, 2017
Fee Account created Total Due: 2.50
COPY FEE Payment Received: 2.50
Note: 20.00 cash tendered. 17.50 change given.
Fee Account created Total Due: 2.75
COPY FEE Payment Received: 2.75

04/19/19 14:35:47 Page 11

Page 11 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.970 Page 64 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

03-24-17

03-27-17
03-27-17
03-27-17

03-27-17

Printed:

Filed: Appellate Court Document, letter by the Supreme Court of
Utah a Writ of Certiorari has been filed the case number is
20170116

Charge 1 amended to Infraction

Charge 1 Disposition is Guilty

SENTENCING/APPEAL scheduled on April 17, 2017 at 08:30 AM in Wo
Courtroom 36 with Judge BRERETON.

Minute Entry - BENCH TRIAL
Judge: HEATHER BRERETON
PRESENT

Clerk: chasityh

Prosecutor: JOHNSON, DOUGLAS A
Defendant Present

Audio
Tape Number: 36 Tape Count: 1407-1635

1407: On the record, all parties are present.

1407: Issue re: interpreter addressed.

1411: Defendant declines interpreter.

1413: Defendant make motion re: Stay. City declines motion.
1417: Court denies motion to stay while writ is pending.
1420: City waives opening statement.

1420: Defendants opening statement.

1422: City calls lst witness, Denise Ikemiyashiro

1424: Witness Denise Lovenhol, sworn-in and testifies.
1430: Defendant crosses.

1457: City declines redirect.

04/19/19 14:35:48 Page 12

Page 12 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.971 Page 65 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

Printed:

1458: City rests.

1458: Defendant calls Ist witness, Officer Knighton, sworn-in and

testifies.

1509: Defendant makes motion for interpreter, court denies.

1529: Court takes brief recess.

1535: On the record. Defendant declines to continue.

1541: Witness retakes the stand. Defendant continues with direct.

1550: City declines to cross.

1550: Defendant calls 2nd witness, Mr. Hernan Castagnoli, sworn-in

and testifies.

1401:

1601:

1612:

1616:

1614:

1616:

1627:

1629:

City declines to cross. Witness excused.

Defendant, Ms. Zemaitiene sworn-in and testifies.
City crosses.

Defendant rests.

City declines rebuttal and waives closing argument.
Defendants closing argument.

City closing rebuttal.

Court finds in favor of the City and reads findings onto the

record. Court finds defendant guilty.

1635: Defendant declines to be sentenced today. Set for Sentencing.
1635: Court adjourned.
04/19/19 14:35:48 Page 13

Page 13 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.972

CASE NUMBER 161401477 Other Misdemeanor

Page 66 of 71

 

04-10-17
04-10-17
04-10-17
04-10-17

04-10-17
04-10-17
04-17-17
04-17-17

Printed:

SENTENCING/APPEAL is scheduled.

Date: 04/17/2017

Time: 08:30 a.m.

Location: WJ Courtroom 36
8080 S REDWOOD ROAD
SUITE 1701

WEST JORDAN, UT
HEATHER BRERETON

Before Judge:

84088

Fee Account created Total Due: 1.00
Fee Account created Total Due: 3.25
Fee Account created Total Due: 4.00
CERTIFIED COPIES Payment Received:

Note: 20.00 cash tendered. 11.75 change given.
COPY FEE Payment Received:
CERTIFICATION Payment Received:
Fine Account created Total Due: 150.00
Minute Entry - SENTENCE, JUDGMENT, COMMITMENT
Judge: HEATHER BRERETON
PRESENT
Clerk: kathersd
Prosecutor: DOUGLAS A JOHNSON

Defendant Present

Audio
Tape Number: 36

SENTENCE FINE
Charge # 1

Suspended:
Surcharge:

Due:

Total Fine:
Total Suspended:
Total Surcharge:

04/19/19 14:35:49

Tape Count:

Fine:

9:24-9:28

$150.00
$0.00
$63.33
$150.00

$150.00
$0
$63.33
Page 14

3.25
4.00

Page 14 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.973 Page 67 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

Total Principal Due: $150.00
Plus Interest

SCHEDULED TIMEPAY
The following cases are on timepay 161401477.
The defendant is to pay $20.00 monthly on the 15th.
The number of payments scheduled is 9 plus a final payment of
$9.54.
The first payment is due on 05/15/2017 the final payment of $9.54
is due on 02/15/2018. The final payment may vary based on
interest.

Pay fine to The Court. This can be paid online at:

www.utcourts.gov/epayments.

Defendant moves to stay sentence pending appeal. The Court denies
this motion.
04-17-17 Note: Added to payment schedule 1060123661
04-17-17 Filed order: SENTENCE, JUDGMENT, COMMITMENT
Judge HEATHER BRERETON
Signed April 17, 2017
04-17-17 Filed: Notice of Appeal
04-17-17 Filed: Motion TO STAY SENTENCE
Filed by: ZEMAITIENE, KRISTINA
04-17-17 Judgment Entered - Amount $150.00

04-17-17 Fee Account created Total Due: 0.50
04-17-17 COPY FEE Payment Received: 0.50
04-17-17 Fee Account created Total Due: 0.50
04-17-17 COPY FEE Payment Received: 0.50

04-17-17 Charge 1 Plea removed.
04-17-17 Minute Entry - AMENDED: SENTENCE, JUDGMENT, COMMITMENT

Judge: HEATHER BRERETON
PRESENT
Clerk: kathersd

Prosecutor: DOUGLAS A JOHNSON
Defendant Present

Audio
Tape Number: 36 Tape Count: 9:24-9:28
Printed: 04/19/19 14:35:49 Page 15

Page 15 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21

CASE NUMBER 161401477 Other Misdemeanor

PagelD.974 Page 68 of 71

 

SENTENCE FINE
Charge # 1

Suspended:
Surcharge:

Due:

Total Fine:
Total Suspended:
Total Surcharge:

Total Principal Due:

SCHEDULED TIMEPAY

Fine:

$150.00
$0.00
$63.33
$150.00

$150.00
$0
$63.33
$150.00

Plus Interest

The following cases are on timepay 161401477.
The defendant is to pay $20.00 monthly on the 15th.

The number of payments scheduled is 9 plus a final payment of

$9.54.

The first payment is due on 05/15/2017 the final payment of $9.54

ig due on 02/15/2018.

interest.

Pay fine to The Court.

This can be paid online at:

www.utcourts.gov/epayments.

The final payment may vary based on

Defendant moves to stay sentence pending appeal. The Court denies

this motion.

04-17-17 Filed order: AMENDED: SENTENCE, JUDGMENT, COMMITMENT
Judge HEATHER BRERETON

Signed April 17,

2017

04-18-17 Ruling Entry - MINUTE ENTRY
Judge: HEATHER BRERETON

The court denied the motion to stay sentence in court.
CERTIFICATE OF NOTIFICATION

I certify that a copy of the attached document was sent to the

following people for case 161401477 by the method and on the date

specified.

MATL:

Printed: 04/19/19 14:35:50

Page 16

KRISTINA ZEMAITIENE PO BOX 213 SANDY, UT 84091

Page 16 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.975

Page 69 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

04-18-17

04-18-17

04-18-17
04~19-17
04-19-17
04-20-17
04-20-17

04-28-17

05-06-17

05-18-17

05-19-17

05-24-17

05-24-17
05-24-17

06-14-17
07-28-17
09-06-17
09-06-17

09-06-17

09-07-17
Printed:

EMAIL: DOUGLAS A JOHNSON sandypros@sandy.utah.gov

04/18/2017
Date:

/3/ LORI WINEGAR

 

 

Deputy Court Clerk
Filed order: MINUTE ENTRY
Judge HEATHER BRERETON
2017
Filed: Appellate Court Document, Letter from the Utah Court of
Appeals the case number is 20170292
Note: Appealed: Case #20170292
***x* PRIVATE **** Filed: Motion to Waive Fees
**** PRIVATE **** Filed: Affidavit Supporting Motion to Wa
Note: rg

Note: Order on Motion to Waive Fees placed in Judge Brereton's

Signed April 18,

Put order in Mike's basket.
box downstairs. me

Filed order: Order on Motion to Waive Fees
Judge HEATHER BRERETON
2017
Payment
Motion to Amend the Order
by: ZEMAITIENE, KRISTINA

Appellate Court Document,

Signed April 28,
Other
Filed:
Filed
Filed:
Utah,
Filed: Order by the Supreme Court of
Utah the Petition for Writ of Certiorari is denied

Trust Received: 20.00

to Waive Fees

Order by the Supreme Court of
the Writ of Certriorari is denied.

Appellate Court Document,

Filed: Appellate Court Document, Notice of Decision

Filed: Appellate Court Document, Remittitur by the Utah Court
of Appeals

Filed: TRANSCRIPT for Hearing of 03-27-2017

Note: Paginated Appeal uploaded to COA

Fee Account created Total Due: 10.00
AUDIO TAPE COPY Account Adjustment Total Due:
0.00
AUDIO TAPE COPY Account Adjustment Total Due:
0.00

Reason: created in error
Note: Audio request completed, emailed to requestor

04/19/19 14:35:50 Page 17

Page 17 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21 PagelD.976 Page 70 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

10-10-17
10-17-17

11-06-17

11-08-17

11-08-17

11-08-17
11-27-17

Printed:

Filed: Violation, Warrant Ref Case 161401477
Note: DEF came in stating she was having problems financially
and unable to make a payment.
Filed: Motion to Modify Sentence
Filed by: ZEMAITIENE, KRISTINA
Notice - NOTICE for Case 161401477 ID 18679025
MOTION TO MODIFY is scheduled.
Date: 11/27/2017
Time: 08:30 a.m.
Location: WJ Courtroom 36
8080 S REDWOOD ROAD
SUITE 1701
WEST JORDAN, UT 84088
Before Judge: HEATHER BRERETON
MOTION TO MODIFY scheduled on November 27, 2017 at 08:30 AM in
WJ Courtroom 36 with Judge BRERETON.
Filed: Notice for Case 161401477 MO: Judge HEATHER BRERETON
Minute Entry - MOTION TO MODIFY

Judge: HEATHER BRERETON
PRESENT
Clerk: kathersd

Prosecutor: DOUGLAS A JOHNSON
Defendant Present

The defendant is not in custody

Audio
Tape Number: 36 Tape Count: 10:02-10:05

The matter comes before the Court on Defendant's motion to modify

sentence.

The Court rules that Defendant's sentence to allow Defendant to
complete community service hours in lieu of fine. Court will credit
Defendant at a rate of $10 per hour of community service towards
the fine.

Defendant is to complete community service at a rate of 5 hours per
month, due the first of each month beginning 1/01/2018.

04/19/19 14:35:50 Page 18

Page 18 of 19
Case 2:17-cv-00007-DAK-JCB Document 83 Filed 01/04/21

PagelD.977 Page 71 of 71

CASE NUMBER 161401477 Other Misdemeanor

 

11-27-17

12-04-17
12-05-17
12-05-17
12-12-17
12-13-17
12-13-17
12-13-17
01-16-18
01-29-18

01-31-18

01-31-18

01-31-18

01-31-18
02-22-18

04-02-18

04-03-18

04-12-18

04-12-18

01-11-19

Printed:

Filed order: MOTION TO MODIFY

Judge HEATHER BRERETON

Signed November 27, 2017
Other Trust Check # 51241 Trust Payout: 20.00
Other Trust Payment Received: 17.00
INTEREST Payment Received: 3.00
Other Trust Check # 51253 Trust Payout: 17.00
INTEREST Payment Received: 0.43
Fine Payment Received: 16.57
Filed: Appellate Court Document, Order of Dismissal by the Utah

Court of Appeals
Filed: Appellate
Utah, for Writ of Certiorari was filed the case
number is 20180027

Court Document, letter by the Supreme Court of

a petition

Filed: Community Service hours
Note: Credit for 15 hours of community service d:
1/2/18-1/17/18.

Fine Payment Received: 0.00
Credit Received: 133.43
Note: Community Service
INTEREST Account Adjustment Total Due: 3.43

Reason: Credit for 15hrs of c/s

Judgment #1 Modified $ 150.00 Disposition: Satisfied

Case Closed

Disposition Judge is HEATHER BRERETON

Filed: Appellate Court Document/Order by Supreme Court- Writ of
Certiorari is Denied

Filed: Appellate Court Document-Notice of Decision from Supreme
Court

Filed: Appellate Court Document, Order of Dismissal by the Utah
Court of Appeals

Filed: Appellate Court Document, Remittitur by the Utah Court
of Appeals

Judge DIANNA GIBSON assigned.

04/19/19 14:35:50 Page 19 (last)

Page 19 of 19
